367 F.2d 561
UNITED STATES of America, Appellee,v.Troy Leon THOMPSON, Appellant.UNITED STATES of America, Appellee,v.Connie M. THOMPSON, Appellant.UNITED STATES of America, Appellee,v.Shelton OWNES, Appellant.
Nos. 10625-10627.
United States Court of Appeals Fourth Circuit.
Argued Oct. 3, 1966.Decided Oct. 14, 1966.

James B. Ledford, Charlotte, N.C.  (William M. Nicholson, Charlotte, N.C., on the brief) for appellants.
William H. Murdock, U.S. Atty.  (H. Marshall Simpson, Asst. U.S. Atty., on the brief) for appellee.
Before BOREMAN, BRYAN and BELL, Circuit Judges.
PER CURIAM.


1
Upon consideration of the record, the briefs and oral arguments of counsel, the court finds the evidence was sufficient to warrant the convictions of the appellants for violating the Internal Revenue statutes relating to non-taxpaid whiskey, 26 U.S.C. 5601(a)(12), 5205(a)(2) and 5604(a)(1), and observes no error at trial.  The judgments on appeal will not be disturbed.


2
Affirmed.